Citation Nr: 1639809	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  16-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to reimbursement for the costs of unauthorized home improvement and structural alterations (HISA) pursuant to 38 U.S.C.A. § 1717, including a garage door and garage door opener.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from March 1957 to February 1959.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2015 decision of the Department of Veterans Affairs VA Medical Center (VAMC) in Tomah, Wisconsin.  

The Veteran appointed the Wisconsin Department of Veterans Affairs as his representative.  See June 2016 Appointment of Veterans Service Organization as Claimant's Representative form (VA Form 21-22).  In July 2016, the representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600  (2015).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances." VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600.  The Veteran's representative never responded to the RO's request, however.  Thus, the Board will proceed with the appeal.

The issue of entitlement to home improvement and structural alterations (HISA) benefits under 38 U.S.C.A. § 1717 for a walk-in shower has been raised by the record in a June 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for home improvement and structural alterations (HISA) in June 2015 for an automatic garage door.  He noted that his previous garage door was manual and it was dangerous for him in the winter to get out of the car and lift the old garage door by hand.  In July 2015, the VAMC in Tomah, Wisconsin notified the Veteran that his garage door was disapproved, as it was not within the scope of the HISA grant.  The Veteran asserts that the garage door is within the list of items for a HISA grant, as it allows him to enter and exit his home, as the garage is attached to the house.  He noted that during the winter his driveway is slippery and that because he suffers from ankylosing spondylitis, dizzy spells, and nerve damage in his arms, legs, feet, and back, his chances of a fall are great.

The Tomah VAMC responded in a February 2016 statement of the case that while a HISA benefit can be used to allow entrance to or from a veteran's home, a HISA benefit cannot be used for regular home maintenance; and the VAMC determined that a garage door or garage door opener was regular home maintenance.

As part of the medical services furnished to any veteran with a service-connected disability rated as 50 percent disabling or more, VA may furnish home health services when the Secretary finds such services to be necessary or appropriate for the effective and economical treatment of the veteran's disability, even if such disability is non-service connected.  38 U.S.C.A. §§ 1710 , 1717(a) (West  2014). Improvements and structural alterations, or the amount of reimbursement for such improvements or alterations, may be furnished as part of such home health services only as necessary to assure, in pertinent part, access to the home.  38 U.S.C.A. § 1717 (a) (West 2014).  

In a June 28, 1982 opinion, VA's General Counsel determined that home health services, including home improvements and structural alterations, were a type of outpatient treatment subject to the general requirement that reimbursement for outpatient medical services not authorized in advance may be made only if certain criteria are met.  In pertinent part, these criteria require that the services have been rendered in a medical emergency such that delay would have been hazardous to the veteran's life or health.  The General Counsel reasoned that delay of home improvements could not be considered to be hazardous to life or health due to the period of time inherently required to make improvements or structural alterations to the home.  The General Counsel concluded that all claims for reimbursement for improvements not authorized in advance by the VA under the HISA program should be denied.  Paris v. Brown, 6 Vet. App. 75 (1993) (affirming the portion of a Board decision that denied a claim for reimbursement when the veteran completed improvements without receiving prior authorization under the HISA program).

Veterans Health Administration (VHA) Handbook 1173.14, which addresses the HISA program, states that claims for payment or reimbursement of costs or services performed (without prior authorization) can be authorized when: (a) the veteran meets both the legal eligibility and medical entitlement for the modification for which reimbursement is sought, and (b) the claim is submitted within 30 days of the date that the improvement or alteration was performed, or (c) documented evidence indicates that an application was made for the benefit, or a VA physician recommended furnishing the improvement or alteration before the work was performed. VHA Handbook 1173.14, para. 10(i).

Examples of allowable HISA benefits include those for allowing entrance to or exit from the veteran's residence, those for use of essential lavatory and sanitary facilities, those for allowing accessibility to kitchen or bathroom sinks or counters, those for improving entrance paths or driveways in the immediate area of the home to facilitate access by the veteran, and those for improving plumbing or electrical systems made necessary due to installation of dialysis equipment.  VHA Handbook 1173.14.  

Improvements and structure alterations simply for personal comfort or that make living outside a hospital more acceptable may not be furnished.  VAOPGCPREC 32-91.

The determination of what is necessary and what is not necessary to assure the continuation of treatment is a question of medical fact.  VAOPGCPREC 32-91.  Such a decision, "at least in part, requires the exercise of medical judgment, e.g., whether the services are needed to assure continuation of effective and economical treatment for the veteran's disability."  VAOPGCPREC 06-01.

It is not clear from the record whether the Veteran's automatic garage door is medically necessary for access to the home.  A medical opinion has not been provided in this case; this should be remedied on remand.

The AOJ should also seek to obtain and associate with the claims file any relevant medical evidence not previously obtained in this matter, to include any relevant records of VA treatment.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

The AOJ should then obtain a medical opinion, to include a medical examination and inspection of the Veteran's home, if necessary, to determine whether automatic garage door is necessary to provide access to the home.  See 38 U.S.C.A. § 1717; VAOPGCPREC 32-91; VAOPGCPREC 06-01; VHA Handbook Section 1173.14.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should seek to obtain and associate with the claims file any relevant medical evidence not previously obtained in this matter, to include any relevant, outstanding VA treatment records.

 2.  The AOJ should then obtain a medical opinion, to include a medical examination and inspection of the Veteran's home (if necessary), to determine whether automatic garage door is necessary to provide access to the home.

The Veteran asserts that the garage door is within the list of items for a HISA grant, as it allows him to enter and exit his home, as the garage is attached to the house.  He noted that during the winter his driveway is slippery and that because he suffers from ankylosing spondylitis, dizzy spells, and nerve damage in his arms, legs, feet, and back, his chances of a fall are great.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's VBMS and paper claims file, or in the alternative, the claims file itself, must be made available for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





